C//zné;

Mr.Jam\es A‘lbert Duke 3 (
TDCJ# 11884#8/Eastham
2665 prison Rd.#1

Uoveiady,Texas 75851

August 2a,2015

Hon.Abel Acoeta,Elerk

'Texas Court of Briminal Appeals
P,D.Box 12308§Capitol Station
Austin,Texas 78711

RE: The State of Texas V. Jadee Albert Duke,Case No.wR-37,21h-Dh,
Mamorandum In Support of Applioation for writ of Habeas
Borpus Art;11.07:Trial Court-No.BE?1,Trinity County,Texaa:

Dear Hon.Acosta:

The purpose of this inquiry in to file Applicant's
Memorandum of Uau in the above cause No.UR-37.21h-Dh
enclosed.- '

Please inform applicant of any movement`by the court

in this request for relief¢

I thank you for your time and assistance.
I await your response. I Remain.

5 ncerely,

Oe- O/J=e

James Albert Duke , oc/jpa/pla
enclosure

/ RECE\VED lN
U.__U_/__‘___/l 37 `D-l\{ QHURTo=cR\MlNALAPpEALS

IN THE TEXAs ' SEP012[115

EDURT UF ERIMINAL APPEALS
AUSTIN,TEXAB

Abe| Acosta, Clerk
EX PARTE ` X IN THE DISTRIET EUURT
X TRINITY EUUNTV;TEXAS
JAMES ALBERT DUK-E,l v - X' h11th JUDIEIAL DISTRIET

MEMDRANDUM IN SUPPDRTIUF APPLIBATIUN FUR
'MRIT UF HABEAS'CURPUB SEEKING RELIEF FRUM
FINAL FELUNY EDNVICTIDN UNDER ARTIELE 11.07
AND 11.073 TEXAS CUDE DF'CRIMINAL PRDEEDURES

 

TU THE HUNURABLE UUDEES'DF THE EUURT UF ERlMINAL APPEALS:

NDhl EUMES, James Albert Duke,Applicant,and submits this Memprandum
in support of Applieationnfor writ pszabeas Eerpus seeking relief from
final Felpny_convietipn under Artiele 11107 and'11.0§3 Texas dee of
Eriminal Procedures and would show this Honerable Court the Fellpming;

l I. JURISDlCTIUN

Thia Hdndrable Court has jurisdiction over the parties and the
Extraordinary Matters pursuant to Art.11.07,8upra of the Texaa Epde
cf Criminal Prpcedures¢

-II. CUNFINEMENT AND‘RESTRAINT

 

Applicant was convicted of Aggravated'Assault in this case and
sentenced to Bé.years in prison,is being unlawfully confined and restrained
of his liberty by william Stephens;acting in his Ufficial Bapacity as
Directer of the Texas Department'of Eriminal Justiee Eorrectipnal

Inatitutional Division (TDEJ-CID),at the Eastham Facility situated at

2665 Prison Rd;#1;LoVelady,Texas 75851;for Aggrayated Assault in case
No.5671 of the h11th District Eourt,Trinity'County,Texas pursuant to
Art.11.22.of the Tsxas Eode of Eriminal Procedure'this'Eourt has the
jurisdiction or all grounds presented.

III. ERUUNDS FUR RELIEF

 

ERUUND NUMB ER DNE:

'APPLIEANT'S AETUAL INNBEENEE CLAIM, A SBHLUP- TYPE ELAIM, 15

A PRUCEDURAL ELAIM UHIEH APPLIEANT'S DLAIM UF INNUEENEE DBE5
NUT PRUVIDE A BASI5 FUR RELIEF, BUT 15 TIED TU A SHDMING BF
EUNSTITUTIUNAL ERRBR AT TRIAb ANB UN APPEAL DUE TD INEFFEETIVE
EUUNSEL IN VIULATIUN DF THE U. 5. EUNST AMEND5 VI AND XIV: THAT
HAVE PRDBABLV RESULTED IN A MISEARRIAEE BF JUSTIEE.

GRUUND NUMBER TMU:
APPLIEANT RECEIVED INEFFEETIVE ASEISTANCE UF EDUNSEL AT
TRIAL IN VIULATIDN BF THE TE XAS EUNSTITUTIUN AND THE U. 5.
EUNST AMEND5 VI AND XIV.

ERUUND NUMBER THREE:
APPLIEANT RECEIVED INEFFEBTIVE A5515TANEE UF CDUNSEL UN

DIRECT APPELLATE REVIEM.INHTHE VIBLATIUN UF THE TEXAB
EUNSTITUTIUN AND U.B.EUNST AMENDS VI AND XIV. `

IV. STATEMENT EF THE CASE

 

Applicant,§ames Albert Duke,pleaded guilty to aggravated assault
with a deadly weapon and true to two Felony convictions for driying
while intoxicated. A jury assessed punishment at 85 years confinement.
Un appeal,Applicant contented that the trial court erred in excluding
evidence of the oomplainant's criminal background and in denying
his challenges For cause. The appellate court affirmed the conviction,
Applicant petition For discretionary review was refused.

2.

Applicant`filed a 5tate Application for writ of habeas corpus which
was denied 5eptember`27,2i06.

v. 'FAcTs;oF THE cAsE

 

The offense for which Applicant stands oonvicted_occurred on August
B,ZUUZ in Trinity County,Texas,' n

lt was alleged that on August B,ZDDZ,Applicant was living at Ed's
Marina in Trinity Bounty,Texas `SSs (ER-V.S,Pgs,§&,ES,BT) Easey 5izemore
used to live at Ed's Marina and_eame back and~visited.sften.(ER-V,B.PQ 195).

while there,Sizemore threatenedepplicant;severe y frightened g
Applicant SeE,(ERjV,B.Pgs`116,155,170,173),After threatening Applicant
5izemore drove his car under a pecan tree where 5izemore had a direct
view of Applicant's home and continued to intensely stare at Applicant
and Applicant's home further intimidated'Applicant.5ee:(ER-VlZ,PgS`172-173).

Applicant felt the only way to remain safe from 5izemore was.to get
Sizemore to leave the Marina. DUE to Applicant's fear,he decided tov
confront 5izemore and get Sizemore to leave'Ed!s_Marina{ Furthermore,
due to his fear of 5izemore,Applicant.armed himself with a knife when her
went to try to get 5izemore to leave Ed's Marina-See (ER-V.§,Egs 173-T7A).

During the confrontation between 5izemore and Applicant,Sizemore
pushed Applicant_and Applicant used the knife against 5izemore See
(ER-V,Pg~174) when Applicant used the knife during the confrontation
it resulted in 5izemore's injuries and 5izemore later died due to then
lack of medical treatment 5ee (CR-V.Z,Pgs,h1»h2).

. Applicant was indicted for both Murder and Aggravated Assault.

.At trial,the 5tate abandoned the Murder count and only proceeded on the
aggravated assault count.Applicant plead guilty to'the aggravated assault.

3.

count and true to the enhancement paragraphs.Punishment was then tried
by the jury.

vI. ARGUMENTS

GRUUND NwMBER UNE: _
APPLICANT'S_ACTUAL INNBCENEE EEAIM,A BEHLUPsTVPE'ELAIM,IS
A PRUEEDURAE ELAIM wHIEH AEPMIEANT'B ELAIM’UF INNUEENEE DUE5
NUT.PRUVIDE A BASIS FGR'REEIEF,BUT IS TIED TD AlSHleNG UF
CUNSTITUTIUNAE.ERRUR"AT TRIAL AND_UN APPEAt_DUE-TU INEFFEETIVE
EIUNSEE IN'VIUUATIDN IF THE U;S.EBNST`AMENDS VI`AND XIV:THAT
HAVE PRDEABEY RESULTED IN A MISEARRIAGE DF JU5TIEE.

' There are two types of actual innocence claims that may be raised
in a collateral attack on a conviction. A bare innocence-claim,or'
Herrera-type claim "involves a_substamtive claim in which applicant
asserts his bare claim of innocence‘based.solely on newly discovered-
evidence;" Ex Parte'Franklin,?Q 5.w,5d.671,675 (Tex.ErimrApp ZUUZ)
(citing 5chlup V.Delo5531 U.S. 2953314,130“U.Ed 2d'505,f15f5.€t 851
(1995);'Elizondo;§h?'$}w.Zd'at`ZDB)).`The_other actual innocence claim,

a 5chlupsType'claim;we explained'"is'a procedural claim in which Applicantls
claim of innocnece does not provide a basis for relief;but is tied to
a showing of Constitutional Error at trial" ibid,(citing,$chlup,513 U.S.
.at 314); d

Applicant's Constitutional Elaims are based on the claims of
lneffective'.i Assistance of Counsel at Trial and on Appellate Review as
follows{

Generally,a habeas petitioner must show cause and prejudice before
a court will reach the merits of a successive,abusive,or defaulted claims.

Even if he cannot meet this standard,a court may hear the merits of such

u.

claims if failure to hear them would result in.a "Fundamental Miscarriage
of Justice". Applicant's claims applies under the standard based on his

(New Elaims) not previously raised which constitutes an abuse of the writ.
under, McEleskey V.Zant,h99 U.5.467,111 S.Ct 145#,113 L.Ed.2d 517 (1991).
-The Fundamental Miscarriage of Justice exception applies where a petitioner`
is "Actual lnnocent“ of the crime of which he was convicted or the penalty

which was imposed. See,e.g.Kuhlmann'V.wilson,h77 U,S.LEE,TUE 5-Et 2616,Id.

1). Applicant was denied his Eonstituional,Right to effective counsel

to research the law of this case and advance (Applicant‘s) only defense of
justification of necessity,or self~defense;and or self-defense apparent
danger,after Applicant (Admits) to the offense_of`Aggravated Assault under
Section 22.52-of the Texas Penal`Eode,and through Applicantls own testimony
raised a defense in this case under 5ections 9.0239,22,and 9;31 of the
Texas Penal Code;denied Applicant a fair trial,a'fundamental error;

(See;ER,In Ground of Error Number Une)-

2).` Applicant was denied his Constitutional Right to effective counsel
to object to the Eourtfs‘charge to the jury to preserve any error for
.(Appellate Review) as required by (Texas Law) under_Art.ZE;lh of the
Texas Eode of Eriminal Procedure;denied Applicant's.Right of preserving
the error.for Appellate Review under Rule 33.1 of the Texas Rule of
AppellateVProcedure;denied Applicant.a fair trial.a_fundamental error,
and Eonstitutional Violation-under theyVI and XIV Amends of Texas and

United 5tates.(5ee.ER,ln Eround of Error Number Two).

3). Applicant was denied his Eonstitutional Right to effective counsel
of failure to request a jury instruction that the Court charge the jury

5.

on th law of justification of necessity-of self-defense,and or self-defense
apparent danger,raised by the evidence of Applicant's own testimony under
5ection 9.31 of the Texas Penal Eode,precluded the jury from giving effect
to the Applicant’s only viable defense,denied Applicant a fair trial,a
'fundamental_error,and in violation of the Texas and United 5tates

Bonstitution VI and XIU Amendments. id Eourt Records.

cDNSTITUTIUN VIILATIBN“UF.INEFFEBTIVE CUUNSE£.@N DIREET_APPEAL:

4). Applicant was denied his Eonstitutional Right te effective Appellate
Counsel of Eounsel's failure to raise an issue arguingithat trial Eounsel
were ineffective in failing to ; 1).Research the'law available in this

case and advance the law regarding Applicant's only defense of justification
of necessity of self-defense,or and self-defense apparent danger.; 2). Ubject
to the charge by the Eourt to the jury to preserve'the asserted error for
Appellate review.;$).'Reguest a jury instruction that the Court‘s charge
charge the jury on the law of justification on necessity af self-defense,

or and self-defense apparent danger that precluded the jury from giving
effect to Applicant's only defense Constituted Ineffective Assistance of
-Eounsel on Appeal in Violatien of the Texas Constitution and U.'S.Const_v

'VI and XIV Amendments.

5). Applicant was denied his Constitutional Right to effective Appellate
Counsel where Eounsel was Ineffective on direct aepeal when Bounsel
presented a ELAIM of arguable merits of victim's character evidence is
allowed,and (Affirmatively) argued against_Applicantls case,that the

trial Eourt should have allowed testimony from witness,Julie Loitz,about

the victim's

prior convictions of drug charges,and Counsel relied upon Article 35.36 of
`the Texas Eode of Criminal Procedure. This statutory provision only applies
to (Murder) prosecutions. Applicant plead guilty to the charge of

Aggravated Assault with a deadly weapon under 5ection-22.02 of the Texas
Penal Bode,Eonstituted lneffective Assistance of Eounsel on Appellate Review
in Violation of the Texas Eonstitution and United 5tates Eonst.VI and XIV
Amends,a fundamental miscarriage of justice. (5ee§CR,ln Ground of Error No.

Two,and Appellatels Brief In Case No.Dl-UJ-Ul§llB-CR).

cRUuND NuMsER Two:
APPLIEANT RECEIVED'INEFFEETIVE ASSISTANEE UF
CUUNSEL AT TRIAL IN VIULATIUN DF THE TEXA5
'EUNSTITUTIDN AND U.S.EUNST VI AND XIV AMENDS
Applicant had a right to Effective Assistance of Counsel is a right
guaranteed by the SiXth Amendment of the United 5tates-Constitution,5ee,
5trickland V.washington;h66 U.5.668§(198h)yapplied to the 5tate through_
the Fourteenth Amendment of the United 5tates Eonstitution ,5ee,Eideon
V;wainwright,372 U.5.335 (1963);United 5tates V. Eronic,hEE U.S.EHB (1954),
where Eourts considering ineffective assistance of counsel claims must
evaluate whether counsel's deficient performance was significant enough to
undermine confidence in the result of the proceedings,$ee,Bell V. Eone,535 .
U.5.655,695 (EDUDL Also guaranteed by Article 1,5ection 10 of the Texas
Constitution,See,Garcia V. 5tate,7B7-5.w.2d 957,958'(Tex.Erim.App 1990).
The standard for Appellate Review of Effectiveness of Counsel was

set-out in,Strickland V.washington,hEE U.5,665,1Uh 5.Et-2052 (1954),

and adopted by the Texas Court of Criminal Appeals,in Hernandez V.Btate,

7.

726 5.w.2d 53,57 (Tex.Erim.App 1993),and the proper standard for ineffective
assistance of counsel at the (Punishment Phase) of a Non-Capital case on
Appellate Review,See,Hernandez V;State,QBB 5.w.2d`77U-771-72 (Tex.Crim.App'
1955). The two-prong Strickland test,usually is stated as follows;(l) whether
Eounsel's Eonduct was Deficient,and (2) whether,But for Eounsel's Deficient
Perforemance,The Result Uf The Proceedings would Have 5een Different,See,
Strickland,lwh 5.Et at ZUEA;ZDEB,id.
lt has been held that,even if an Attorney's manner of conducting a
trial was trial strategy,it can be so ill-chosen as to render a trial
fundamentally unfair.See,United 5tates VtRusmiael,716`F.2d 301.310
(Eth.Eri 1953),"from lack of diligence in preparation and investigation
is not protected by the presumption in favor of counsel;See,Kenley V.
Armontrount,937 F.Zd 1498)1304 (Bth.Eir),cert denied;BUZ U.5.96h (1991)." '
Even a single error of Counsel may support a claim of Ineffective
Assistance if the error was of such magnitude that it rendered the trial-

fundamentally unfair.5ee,Nelson V.Estelle,642 F.Zd 903,907 (5th.Eir 1981).

1). Applicant would first,urge that his trial Eounsel's conduct was
deficient in failing to research the law available in this case,and
advance Applicant!s'available defense of justification of Belf-defense
due to Apparent Danger.5elf-Defense is a justification defense for
otherwise unlawful conduct.See,Giesberg V.State,QBh 5¢w.2d 245,249 (Tex.
Crim.App 1998),cert denied,525 U,5.1147,119 S.Et 10#&'(1999),a defendant
is "Justified" in using force against another when and to the degree he

reasonably believes the force is immediately necessary to protect himself

against the other's

use or attempted use of unlawful force,under the Texas Penal Eode §9.31
(Vernon'201s).

A person also has the right to defend against apparent danger to the
same extent as if the danger was real.5ee,Hamel V.5tate,916 5.w.2d 491,493
(Tex.Erim.App.l§QE).

In the present case before you,the Applicant Mr.Duke,had a fundamental
right to an instruction on any defensive issue raised by the evidence,
whether that evidence is weak or strong,unimpeached or contradicted,and`
regardless whether the trial court finds the defense credible,id§See,`
Miller V.State,515`5.w.2d 552}585 (Tek.Crim.App.1991).

A claim of (Self-defense Apparent Dangerl defense is not required to
be included in the charge when the defendant denies eiy.participation in
the crime...sanders v.state 707 s.w.zd 78,91  £3 I= ca b

And I did,so you say,a reckless thing.l armed myself,and I went down
there and confronted him again and run him off.

Let's be clear.You-are the one that keeps saying lthings like
"stupid" and "reckless." Are they stupid and reckless,or did you
mean to go down there with a knfie?

At the time I suppose i did.i put it in my hand.

50--

I didn't go down there to use it.

But you did,didn't you?

'Yes,sir,l did.

And you said in your statement--I'm going to read you afew excerpts
because I have a transcript of what we heard today.And then I'm
going to ask you a question about it. You saidy'"all l wanted him
to do was leave.i told him he didn't need to come back.I wish he had
went on home.If he hadn't shoved me. I wouldn*t have stabbed him.All
I wanted him to do was leave.All I wanted to do was get in his car
and go.l wish he would have just went on home?"
Do those sound like the statement of a man who thinks this is his
fault? Aren't you putting it off on Easey?
l guess it could be on both of us actually.lt's--
I was going down there with a knife ,him threatening me and shoving
me around.Bo which is right and which is wrong,I don't know, This
is why we are here.i don't know,
Casey--you still don't know which is right and which is wrong?
Is that what you are saying?
It was wrong of me to go down there with a knife,yes.
was it wrong for you to stab him to death?
Yes.
Did he ever threaten you with a weapon?
He didn't need a weapon.
He didn't what?
He wouldn't need a weapon.

1&.

So you*re not hedging your bets here just a little bit when you s
"well,l really don't know what~ is right and what is wrong.That's why
we'er here?" Aren't-you kind of equivocating a little bit? »
No.5ir,l'm not. _

MR.PARK: UbjectionyYour Honor.He said it was wrong to go down there.

THE EUURT:.All right,I'll sustain your objection.

Now we must consider and review Applicant's Eounsel's closing

arguments: (ER.V-B,pgs 214-215)

MR.PARK: If it pleases the Eourt,ladies and gentlemen,l would like to
thank you all for coming here and servinng on this jury.Dne thing that
Mr.Mullin said is absolutely right.Uur client has pled guilty.He has
admitted_his guilt.in this case.50 today everything that we have done
is not--didn't have anything to do with justification.There is no
justification for what he did. n

what we'er trying to do today is mitigate,that is trying to lessen,
show you the circumstances surrounding this crime that he did commit

and show you why you should not give him as mush time in jail.

_ Now,Mr.Duke took responsibility when he came in here and he pled guilty_

He admitted that he was wrong.And I think that that is in line with

what he has done throughout this entire case,other than the crime itself.
After he committed that crime,he went straight up there;and he admitted
to his brother and admitted to the whites what.he had done.He didn\t

try to run.He didn't try to hide.He.dingt try to throw that weapon

out there in the lake.He brought it right up to his brother.

when the police came,again,he didn't try to flee.He didn't try to

run anywhere.He came up and told the police,"Yes,I am the one you'

are looking for."

_when they came and asked him to make a statement,again,he didn't

say,"well,no,l want to talk to my lawyer.I don't want to say anything

at all." He went out there and voluntarily made a statement.

iNow,this is significant because it means that the only reason we

know what happened,about him stabbing Easey 5izemore,is because

15.

he admitted it. He didn't try to hide anything.he has not came
in here with any self-serving statements.All along he has faced up
to his responsibilities and admitted to what he did.
`Now,lets take a look at what might mitigate the circumstances,
other than him being honest and responsible. Un that evening,
August the Bth ZUUZ,James.Duke--you saw his wrist.I mean,that
- wrist isn't just broken.it's horribly broken,he had two broken
fingers.The man had spinal diseaseywas suffering from seizures,
had post-traumatic stress syndrome,and had servere depression.He
l was on all kinds of medication.Now,we had an expert psychologist
come in here and tell you that all these things make him more
prone to fear,to anxiety,to thinking peoplt.are threatening him,
whether they are or not.
Let's take a look at Casey 5izemore.He didnjt deserve to die.
what James-Duke did to him was absolutely wrong.Casey was a man
about my age.l don't like the idea of him dying like that.I
donlt like what James Duke.did.But Easey 5izemore--and here we've
got a guy who defines himself with tattoos that say "outlaw"
and "Btoned again" and have knives.stabbed down through skulls,
-eight-point dagger31 He comes up to this man and starts threatening
James Duke.James Duke told you he had threatened to kill him before.
James Duke told you he had been in the pen.James Duke told you he
had seen him dealing drugs;using cocaine out there on a regular
basis and was not a nice guy. n
He is a young,healthy man.This is-a beat up,old`man over there.
He came up there and startes shoving him around,cussing him out,
saying he is going to whip his ass and saying he is going to kill
him and he has done.this on several occasions in the past.
James Duke finally had enough.But he wasn!t going down there to
kill him.He did commit a crime,but he did not intentionally
go down there to kill this guy.He did intentionally bring that
knife.down there,but he told you he wanted the guy to leave.
And that's what we really wish in this case.we wish,first
of all,that James Duke had not stabbed Easey 5izemore.That's the
No.1 thing we wish. l

16.

5econdly,we wish that Casey Sizemore had left.Thatls all he

had to do,But he didn't.He gets over there and tells him again,
ll'm going to whip your ass,shoves him again."

Folks,this is a case of a young man who did not deserve to die
but who shoved around a beat up,old man one too many times.That
does not justify what he did,but we hope that you will have mercy

in light of all the circumstances of this case.Thank you.
. You must also consider the (State‘s) prosecutor's closing arguments

by Mr.Mullin (ER.V-Z;pgs 215-227). l

The trial court must charge the jury on any (Defensive Issue) raised
by the (Evidence),"Regardless of it's substantive character;" 5ee,
Brown V.5tate,955 5.w.2d 276,279 (Tex.Crim.App 1997)(quoting williams V.
5tate,630 5.w.2d 6#0,643 (Tex.ErimtApp 1952).‘

Self-defense,like other chapter nine defenses justifies conduct
that would otherwise be criminal,See.Vanbrachle'V.5tate;179 5.w.3d 7UB,
` 715 (Tex.Crim.App 2005)(citing Young V.State,991 5.w.2d 835,538 (Tex.Erim.
App 1999);wallace h.State,.75 5.w.3d.576,587`(Tex.App-Texarkana 2502),aff'd
` 106 5.w.3d 103,109 (Tex.Crim.App 2003). In other words,the defendant
'must "Admit" violating the (Statute) under which he is being tried,then
offer a statutory justification for his otherwise criminal conduct.Young,
991 5.w.2d at.BZB. Thus,a defendant is not entitled to_a jury instruction
on "Self-Defnse" if through his own testimony or the testimony of others,
he claim that he did not perform the assaultive acts alleged,or that he'
did not have the requisites culpable mental state,or both,5ee,Ex Parte
Nailor 1h9 5.w.3d 125 ,13# (Tex.Brim.App ZUUA);East_V.State, 76 5.w.3d 736,
735 (Tex.App-waco,2002,no pet);wallace,75 5.w.3d at.587;Eilmore V.5tatey`
44 5.w.3d 92,97 (Tex.App-Eeaumont 2501),pet.ref'd).Anderson V;State,11 5.w.

3d 369,372 (Tex.App-Houston [1st Dist].2UUU,pet ref'd).

17.

Applicant's trial counsel were deficient in failing to know the law
available to Applicant's case.

Eounsel failed to acknowledge that a defensive issue may be raised
solely by the Applicant's testimony.See,Pierini V.State, 004 5.w.2d 255,
260 (Tex.App-Houston [1st Dist]1991,pet ref'd).ln determining whether
testimony of the Applicant raises an issue of self-defenseythe truth or
credibility of the Applicant's testimony is not at issue.5ee,Rodriguez V.
5tatey544 5.w.2d 352,353 (Tex.Erim.App 1976).(ER.V.B,pgs,160-191).

If the defensive theory is raised,and the trial court is timely
and properly requested to instruct the jury on the theory,the trial
courtv must instruct the jury on the raised defensive theory.Bee,
Thompson V.State 521 5.w.2d 621,624 (Tex.Erim.App 1974).

"[A] person is justified in using force against another when and
to the degree he reasonably believes the force is immediately necessary
to protect himself against the other's use or attempted use of unlawful
'force."‘See,Texas Penal EOde Ann §9.31 (Vernon Supp 2002).

To rely on "Self-defense" the Applicant must first admit committing
the conduct which forms the basis of the indictment;the defense is-
inconsistent with a denial of the conduct.Bee,Kimbrough V.5tate, 959
5.w.2d 634,640 (Tex.App-Houston [1st Dist]1995,pet.ref'd);MacDonald V.
5tate,761 5.w.2d 56,60 id. However,a conviction_can be reversed where a defendantls
only viable (Defense) available is not advanced and "there is a reasonable_
probability that but for`counsel's failure_to advance the (Defense of-
5elf-Defense Apparent Danger) as in the present case before you,the result
of the proceeding would have been differentJ"Strickland, 466 U.S. at 694,
104 S.Et 2052, Duffy 607 5.w.2d:at 517. The'failure of Applicant's

trial counsel to seek out the law available to the Applicant's (Defense)_-

denied Applicant a fair trial ja fundamental right and his Six Amendment

Right to adequate Counsel at trial.

-2). Applicant would now urge that his trial counsel's conduct was
deficient in failing to object to the Eourt's (Charge To The Jury) to
preserve any error for (Appellate Review) under Article 36.14 and 36.19
of the Texas Code of Eriminal Procedures.we also,must consider Rule 33.1
of the Texas Rule of Appellate.Procedures.See,Posey V.5tate,966 5;w.2d
57 (Tex.Crim.App 1995);citing Almanza V.5tate, 656 _5.w.2d`157,160-74
(Tex.Erim.App 1984);Also`see,Vasquez V.5tate, 530 5.w.2d 945,951 (Tex§Crim
App 1992).

In the present case before you,Applicant's trial counsel failedw
to (0bject) to the Court's Charge To The Jury as required by Art 36.14
of the Texas Code of Eriminal Procedures to preserve the error for

20.

Appellate Review as required by Rule 33.1 of the Texas Rule of Appellate
Procedures.

First we must consider Article 56.14 of the Texas Eode of Eriminal
Procedures as follows:

" Before said charge is read to the jury,the defendant or his
counsel shall have a reasonable time to examine the same and he
shall present his objections thereto in writing,distinctly specifying
each ground of objection.Said objections may embody error claimed
to have been committed in the charge,as well as errors claimed to
have been committed by omissions therefrom or in failing to charge
upon issues arising from the facts,and in no event shall it be
necessary for the defendant or his counsel to present special
requested charges to preserve or maintain any error assigned to
the charge,as herein provided.The requirement that the objections.
to the Court's charge be in writing will be complied with if the
objections are dictated to the court reporter in the presence of the
COurt and the 5tate's counsel,before the reading of the_court's
charge to the jury.Compliance with the provisions of this.Article
is all that is necessary to preserve,for review,the exceptions
and objections presented to the charge and any amendment or
modification thereof. In no event shall it be necessary for the
defendant to except to the action of the court in over- -ruling

- defendant's exceptions or objections to the charge. "

It is clear that Applicant's trial counsel failed to request an objectionv
to the Hourt's Charge,nor did he request an instruction as to the (Defense
of 5elf-defense Apparent Danger).

THE CUURT: I believe you beth have been tendered a copy of

the proposed charge on punishment.Illl give you an opportunity
to review it and see whether or not.there are any changes or
corrections that needs to be made. d

vTHE EDURT: No objections on behalf of the defendant?

:MR.PARK: No objections,Your Honor'(0R.V,3;pgs,203-207).

The trial court presented the following charge to the jury without any
ebjections by Applicant‘s trial counsel as follows;

James Albert Duke,the Defendant,stand charged with the offense of
Aggravated Assault with A Deadly weapon in Count II of the indictment
alleged tohave been committed in Trinity Eounty,Texas,on or about

21.

the Bth day of August,2002.

To this charge the Defendant has plead "Euilty." The Defendant
has presented in entering such plea even after the'trial court
admonished him of the consequences of the plea.It-plainly appears
to the Eourt that the Defendant is competent to stand trial and is
not influenced to make this plea by any consideration of fear,nor
by any persuasive or delusive hope of pardon prompting him to
confess his guilt. Therefore,the Defendant's plea of guilty is
received by the Eourt. You are instructed to find the Defendant
guilty as charged and assess his punishment{

The punishment authorized for the offense of`Aggravated Assault
with A Deadly weapon is by imprisonment in the Texas Department
of Criminal Justice-Institutional Division for ant term of not
more than twenty (20) years or less than two (2) years;`ln addition
to imprisonment,you may assess a fine not to exceed $10§000.00;

In addition,the indictment alleged the Defendant should be
punished as a repeat offender,namelyythe Defendant has been at
least once before convicted of a felony offense. To_thatn
allegation,the Defendant pleaded;BTrue."

The Defendant has persisted in entering such plea even after the
trial court admonished him of the consequences of the plea. lt
plainly appears to the Court that the Defendant is competent to
stand trial and is not influenced'to make this plea by any
consideration of fear,nor by any persuasive or delusive'hope
of pardon prompting him to plead true. Therefore,the-Defendant‘s
plea of true is received by the Eourt.

The jury is instructed to find the allegation true and so state
in your verdict,and you must.assess punishment at imprisonment in:
the Texas.Department of Eriminal Justice -Institutional Division.
for Life or for any term not more than ninty-nine (99) years nor_
less than five (5) years. In addition to imprisonment,you may
assess a fine not to exceed $10»000.0!.

Under the law applicable_to this caseythe'Defendant;if sentenced
to a term of imprisonment,may earn time off the period on
incarceration imposed through the award of'good conduct time.
Prison authorities may award good conduct»time to a prisoner
,who exhibits good behavior,diligence in carrying“out prison work
assignments, and attempts at rehabilitation. If a prisoner engages
in misconduct,prison authorities may also take away all or part
of any good conduct time earned by the prisoner.

lt is also possible that the length of time for which the
Defendant will be imprisoned might`be reduced by the award of
parole.

v22.

Under the law applicable to the offense of Aggravated Assault

' with A Deadly_weapon as charged in Eount ll in the indictment,
if the Defendant is sentenced to a term of imprisonment,he will
not become eligible for parole until the actual time served
equals one-half of the sentence imposed or 30 years,whichever
is lesstwithout consideration of any good conduct time he may
earn. If the Defendant is sentenced to a term of less than
four years,he must serve at least two years before he is eligible`
for parole. Eligibility for parole does not quarantee that parole
will be granted.

You are further instructed that in fixing the Defendantls
punishment,which you will show in your verdict,you may consider
all of the facts shown by the evidence admitted before you in
the full trial of this case,and.the law submitted to you in this
charger ` ' ~ 1

You are the exclusive judge of the facts proved,of the
credibility of the witnesses and of the weight to be given
to the testimonyybut you are bound to receive the law from
the Court,which is herein given to you,and be governed therebyj'
in arriving at the amount of punishment,you-are~not to fix the
same by lot,chance or any other method than by full,fair and
free exercise of the opinion of the individual jurors.

After the Eourt reads this charge,you may not separate from
each other,nor may you talk with anyone not of your jury.After'
argument of counsel,you must retire and setect one of your
members as a presiding juror. The presiding juror's duty-is'to
preside at your deliberations and to vote with you in arriving
at a unanimous verdict. After you have arrived at.your verdict
you must have your presiding juror indicate the jury's verdict`
by_signing same. ' v

After you have retired to consider your-verdict,no_one has any
authority to communicate with.you except the officer who has
you in charge.You may communicate with the.Eourt_in writing,
signed by your presiding;juror,throwgh the officer who has you
in charge. Do not attempt to talk to the officer;the attorneys,
or the Eourt concerning questions you may have- 5ee (Elerk's
Records Volume one of one,Vol-015.551-553).

Now we must'consider Article 36.19_of`the Texas Eode of Eriminal
Procedures as follows;
"whenever it appears by the record in any criminal.action upon

appeal that any requirement of Articles 36.14,36.15,36§16,36.17
and-36.1B has been disregarded,the_judgment shall not be reversed

23

unless the error appearing from the record was calculated to injure
the rights of defendant,or unless it appears from'the record that
the defendant has not had a fair and impartial trial. All objections
to the charge and the reIusal of special charges shall be made at
the time of the trial. "

Article~36.19 prescribes_the manner in which jury charge err is
reviewed on appeal. First,an appellate court must determine whether
error exist in-the jury charge. 5econd, the appellate court must determine
~whether sufficient harm was caused by the error to require reversal.The
degree of harm necessary for reversal depands pupon whether the error was
preserved. Error_properly preserved by an objection to the charge will
require reversal as long as the error is not harmless. we interpreted this
to mean any harm,regardless of degreeyis sufficient to require reversal.

However,when the charging error is not preserved a greater degree
of harm is required, This standard of harm is described as "egregious harm."
Applicant‘s error whcih resulted in egregious harm§ that affects the very
basis of the case,deprived theprplicant.of a valuable,right that vitally
affect-Aoplicant's_defense.id.

In either event,when conducting a harm analysis the reviewing court
may consider the following four factors; 1).the charge it salfi 2) the
state of.the evidence including contested issues and`the weight of the
probative evidence;_§) arguments of counsel; and,_4) any other relevant
information revealed by the record of the trial as'a whole§5ee. Hutch V.
state,§zz 5.w.2d 156,170-71 (Tex.crim,App 1995).

Article 36.19 "separately contains the standard for both

fundamental error and ordinary reversible error.".5ee;Almanza-V.5tate.

636 5.w.2d-157.171'(Tex.crim;App.jssu).

24.

Now we must consider Rule 33;1 of the Texas Rule of Appellate
Procedures as a prerequisite to presenting a complaint for Appellate
review,the record must show that; 1) the complaint was made to the
trial court by a timely request,objection,or motion that stated the ground
for the ruling that the complaining party-sought from the trial court
with sufficient specificity to make the trial court aware of the
complaint,unless the specific grounds were apparent from the context.

Applicantls counsel's-conduct was deficient in failing to object
to the Eourt‘s Bharge To.The 0ury to preserve:the error for appellatev
review-5ee Ex Parte'Cripen,777 5.w-2d»103i(Tex;Brim.App'1959);writ granted
where.counsel failed to raise an objection or raise the wrong objection
to an error in the trial proceedings,waived your substantial rights and`
forfeited your procedural rightsyas in=Applicant*s case,See.Jiminez V.
.Estelle, 557 F.2d 506 (5th Cir 1977);wainwright V.5ykes;433 U.5. 72,97
5.0t 2497 (1977).

The failure of Applicant's trial counsel to (0bject) to the court's
charge to the jury denied Applicant a fair trial,a.fundamental right and v
.his 5ix Amendment Right to adequate Eounsel atttrial:*` Eourt must also
apply Rule 44.2 of the Texas.Rule of Appellate Procedures to the error

in.the court's punishment phase of Applicant's`trial.'

3). Applicant.would now urge that his trial.counsells conduct was
deficient in failing to.(Request A Jury Instruction) that the court
instruct the jury on the law of justification of 5elf-Defense,and 5elf-
Defense Apparent\Danger;pursuant to Texas Penal,Eode ;section §9.31,

25.

and Texas Eode of Eriminal Procedures Article.57¢07,5ec,3(a)(1),(b).
we must frist consider Art137.07:

5ec.3. `Evidence of prior criminal.record.in all criminal cases

after a finding of guilty.

(a)(1) Regardless of the plea and whether the punishment be assessed by
the judge or the jury,evidence may.be offered by the state and the
defendant as to any matter-the court deems relevant‘to(sentencing,v
including but not limited to the prior criminal record of the
defendant ,his general reputation, his character, an opinion
regarding his character ,the circumstances of the offense for
which he is being tried and ,-notwithstanding Rule 404 and 405, Texas
Rule of Evidence,any other evidence of an extraneous crime or bad
act that is shown beyond a reasonable doubt by evidence to have
been committed by the defendant or for which he could be held
criminally responsble,regardless“of-whether=he¢has previously been
charged with.or finally convicted of the crime or act.A`court may
consider as a factor-in mitigating punishment the conduct of a
defendant while participating in;a program.wnder Ehapter 17 as
a condition of release on.bail.Additionally;notwithstanding Rule
609(d)1Texas.Rules of Evidence,and subject to 5ubsection (h),
evidence may be offered by the state and the.defendant of an
adjudication of delinquency based on'a violation by the defendant
of a penal law of the grade of: ' - -

(b) After the introduction of such evidence has been.concluded,and
if the jury has the responsibility of assessing the punishment,
the court shall give such additional written instructions as may
be necessary and the order of procedure and the rules governing
the conduct of the trial shall be the same as are applicable on
the issue of guilt or innocnece.
5ee.Ferrel V.5tate,55 5.w;3d 586,591 (Tex.Erim-App 2001);where the court
ruled that a defendant entitled to instruction on.defensive_issue if
the issue is raised by the evidence.
0n proper request,the court§s\is required to charge on any defensive
theory that is raised by the evidence 5ee,5reen:V.5tate,566'5.w;2d 575,
504 (Tex.Erim.App 1975)- The.defendantls testimony along may be_

sufficient to raise a particular theory. Further,the defendant is

entitled to such an affirmative defensive charge regardless of whether

26.

11

the testimony raising the theory is strong or feeble,unimpeached or
contradicted,even if the Court is of the opinion that it is unbelievable
.5ee, Hays V.5tate; 725 5.w.2d 504,507-05 (Tex.Crim.App 1957);whether
belief in need to use force is l"reasonable" is fact issue for jury to
decide. n n

' The defendant is entitled to receive as many defensive instructions

gas are raised by the evidence; The fact that the defenses may actually

conflict with each other%does not bar the defendant-from receiving an_

'instruction on each onei5ee,5ooth V.5tate,679 5.w.2d 495,500,502 (Tex.Erim.

App 1954). Had Applicant\s trial counsel actually requested an instruction
on the issues of (SeIfQDefense,andeelf-Def nse Apparent Danger) pursuant
to § 9.31 of the Texas PenalfCode . The requested charge onfa defensive'

issue should not only give a general explanation-of the lawjbut'should

_`also apply the law to the facts. The failure to do this may result in'a

b finding that the trial court was not properly apprised of the nature of

the defendant's complaint.See,Hefner V.5tate, 735 5.w.2d 605,622§5Tex.
App-Dallas 1957,pet ref).- n -

while the trial court has an affirmative duty to instruct the-jury
concerning some issues even in the absence'of.a request or objection

5ee,Texas Code'of Eriminal Procedure Art.36;14, defensive matters

generally are considered strategic and'the failure to instruct is not

error in the absence of request or objection to the omission of a
charge on a defensive issue.5eeyPosey V.5tatey 966 5.w.2d 57.62 (Tex.
0rim.App_1995);'Rogers V;State, 653 5¢w.2d 122,124§(Tex;App-Houston
[1st Dist]1953,pet ref);white V.5tate, 495 5.w.2d 903,904.(Tex.0rim.App

1973). 27

A defense attorney's failure to request a jury instruction can render
his assistance ineffective'if;under the particular facts of the case,the
trial judge would have errored in refusing the instruction had counsel
requested it. see,vasqusz v.state,ezo 5.w.2d 943,951 (Tex.crim.App 1992).
In the present case before you,the record will show that Applicant's
counsells_failure to request-a jury instruction on the defensive issues
of (5elf-Defense;and 5elf-Defense3Apparent'Danger) was not based on
sound strategy;$ee-Court“Records.Reporter's'Record-Volumes 1 through 4
of 4, Trial Eourt'EauselNo.5671,as a hold. will show that Applicant*s‘
trial counsel's performance was deficient because he failed to request -
an instruction and object to the jury charge both of which Applicant
asserts were based on an'invalid felony of (Murder) after the state
v abandoned count one of the indictment.The second count of the indictment
based on the underlying Aggravated Assault¥that without the BPPerFiStE
jury instruction and objection,was predicated on the underlying offense
of the abandoned'(Murder) charge id; (ERIV‘S}pgs§3-234).1

Applicant's counsel's conduct was deficient,and but for counsel's
deficient performance,the result of the proceeding would have been
different. Strickland 104 S}Ct'at#2064,2065.'Denied'Applicant,a fair
trial, a fundamental right and his Six Amendment Right to adequate
Eounsel at trial.The Court must`also consider Rule 44.2 of the Texas
Rule of Appellate Procedures to Denstitutional.error in the sentencing

phase of trial.

25.

cRouND NoMsER.THREE;
APPLIEANT REEEIVED'INEFFECTIVE A55I5TANBE 0F
EUUNSEL 0N APPELLATE REVIEw IN UIULATIUN 0F
THE TEXAS 00N5TITUTIIN AND`UsS.CUNST Vl AND
XIV AMENDS -. ., .

It is well established that a defendant is entitled to the effective
assistance.of counsel as.required by the Sixth and'Fourteenth$Amendments
5ee,Eideon'V,wainwright, 372 U;51 335,53 S.Et 792 (1963). Effective
assistance_is denied if "Eounsel*s representation fell below an objective
standard of reasonablenessq" and’there»is=a reasonable probability that,¢
but for'counselis unprofessional errors;the result of the proceeding
would-have seen different.' see,strickland»v.uashingtoh; 466 u;s. 653
(1954). 4

Due process requires that a defendant have effective assistance
of counsel on his appeal.Bee, Evitts V. Lucey;'469 U.5. 357 (1955).
Effectiveness of Appellate Eounsel is judged_by the Srickland'test}id

, \\ _ _
5ee, Teague V.5tat§,.60'F.3d 1167;1174 (5th Eir 1995)1:Under the
5trickland`test;it is not necessary to show that thesApplicant received
a fair appeal or that the outcome would have been differentrRather,it
must be shown that`the Applicant receive a fair appeal and result of-
which is worthy of confidence.' n

Although appellate counsel is.not.required¥to'raise'every'non-
vfrivolous claim and may be selective in including or inclusion of issues
in order to maximize success,counsel has an obligation to raise-'
.determinative'issues.See,Bmith?V.Hobbins,£525'015.'259`(2000)1
In this regard,several federachircuits`have held that"appellate counsel

is ineffective if counsel fails_to-raise a claim that.qualifies as a

29.

fdead bang" winner.5ee5 Upchurcth. Brwce, 333 F.3d 1155 (10th Eir'2003);_
Eargle V.Mullin, 317 F.3d 1196 (10th Eir 2003);Fagan Vlwashington, 942
F.zd 1155,1157 (7th cir 1991)'.~ Theee“ere.eet juet;~the failure te reie-e

a substantial claim can be indicative only.of`the`oversight or ineptitude,
5ee, Fagan,942 F.2d at 1157. 5ee also, Vens V.Clarke;6501F15upp 1351
.(D.Nebraska 1955)(denied effective assistance of appellate counsel
warranted habeas relief where claims not presented on direct appeal

had at least arguable merits and counsel affirmatively argued against

his clientsls case). n n

b In 5tllings V;'United 5tates;556“Fr3d2624,(7thh01r;2005)5the court

stated that where a petitioner alleges`ineffective`assistance of
appellate counsel,the-appellate'court£firstoexamines}t e record to see
whether counsel omitted'significant`obviousvissues»andyif§so¢the;court:
than compares.the neglected issues to"thosevactually§raised._lf the
.ignored issues are clearly etronger than those€’raised,appellate

counsel was deficient.See?Passmoreiv.EstelLe,594jF.2dr115 (5th Cire 1979)
(Finding_appellate counsel ineffective).

1). 0n direct appeal Appellate Eounsel raised the issue of;The Court
Erred By Not Allowing TestimonyiRegarding'Tl *Casey 5eizmore's Eriminal
History And Criminal Background During The'Punishmenthhase 0f Trial.
(Appellate 5rief,pg.2). Bounsel argues as follows; lt is clear that
victim character evidence~isfallowed in the punishment phase of a trials
There is no more a case-where this is true'than in`a (Homicide~Ease);
Particularly when the victim character evidence goes to show the state
-of mind of the accused. As a matter of fact,the Bode of Criminal
Procedure Art.35.36,codifies this point by allowing any relevant evidence

that would show the state of mind of the accused.(Appellate 5rief,pgs,4-5)§

Appellate Eounsel's argument that the trial court should have allowed
.testimony;from'witness,JulieaLoitz;about=the£victim's prior convictions
on drug charges;Appellate Bounsel relies upoanrticle 35.36 of the Texas
EOde of Criminal Procedure;however,this.statutory'provision only applies
in~a murder prosecution. In the case at bar,the 5tate abandoned the.'
charge of murder,and the Appellant pled guilty;to the charge of
Aggravated Assaultwwith a`Dsadly weapon.' n

The law is clear that evidence of a victim‘s criminal background~
in a murder case is limited to relevant evidence which»shows the prior
violent relationship between the:victim“andithepaccused,and-which sheds
light on the accused's state of mind. The evidence AppeLlant.proposed to
introduce had no bearing£whatsoever_on'whether;or'not?the;victimghad a
violent relationship with_Appellant;’In factythe evidence of Easey
5izemoreLS-prior drug offenses was notrshownfto beirelsted‘to_A`lJDEJ-`lant
at all,or to have influenced their;relationship;lt was therefore proper
for the trial court to.refuse to introduce;the'"have you heard" questions
sought to be elicited through Julie“Eoitzhe n y
29. Applicant's Appellate Counsel¢were:ineffectiverin.failing to- raise
the following issues on direct appeal.(1) Eounsel s failure to research
the law available in this case and advance the law regarding Applicant's
` only defense of justification of self-defense,and self-defense apparent
danger,Texasten l Eode Art.9.31 ;(2)Eounsel failure to object to the
court's charge to the jury to preserve the asserted error for'appellate
review.,and(§);Counsel’s'failure to request a jury instruction that the

31.`

Eourt's charge charge the jury on the law of justification of self-defense
and self-defense apparent danger ,that it"s preclusion.precluded the jury
from'giving effect to Applicant's only defense ,constituted ineffective
assistance of Appellate EDunsel. l

In both issues,Appellate 0ounsel;was`ineffective for having failed
to appropriately apply the correct.law to the asserted issues on appellate
review,and failure to raise the issues on direct appeal;violated Applicaant's
5ixth and Fourteenth Amendment¢Rights;to effective counsel on appeal.5ee
Evitts V.Lucey, 469~U.51'357,396-97;.105!5;0t.530 (1955)(Right-to effective
assistance of counsel on first appeal as ofjright); To sustain these
contentions,Duke;have shown that (T)'hiseattorney;was,objectively
unreasonably in failing to apply the correct.law_togthe facts or argument
on appeal,and failing to discover and raise the issues of counsellsffailure.
to research the law,“l§lbject"to~the.court's.;charge'to`the.jury'to.preserve4
the error for appellate review,and`failure-to request a jury instruction
on the issue of-Applicant's only defense of 5elf-defense,and 5elf-defense
apparent danger,and (2) but for thispfailure,he would have prevailed on
appeal. 5ee,5mith V;Robbins, 525 0:5. 259,255,120 5.Et 746 (2000);

Deigie,sus 5.w.2d et 692.

NEEESSITY FOR"A HEARING
v 0nder'Art.11.07.Texas Eode of Briminaerrocedure,this Eourt should
set this matter for an evidentiary hearing in order to resolve the
controverted,previously unresolved fact issues that are raised by this
Applicant. lt is only through an evidentiary hearing that the truth of

these allegations will be determined.

32.

UHER`EF’G`R'E,§PREMISES CE|'NS'I‘D`E"RED,' Applicant pr.ays that `the
relief prayed.for be granted and his Sentence be Uacated and his direct

Appeal Be Reinstated, Pursuant to &4.2 of the Rule of Appellate Procedure.

REsPEcTFquvisuBMITTED,

aw- w

Jamestlbert'Duke
_TDEJ#“1TBB#LB/Eastham~
v2665‘PFison Rda@1
Loveladnyexas 75851

 

lApplicant

EERTIFIDATE-BF§SERVIEE
I certify that a true.and-oorrect copy of-Applicant’s
Habeas Eorpus Art.1T-D7 and Memorandum of Lam have been

served.on the Dis.-tr.i-ct.Ele-rl